



Exhibit 10(g)(ii)
AMENDMENT NUMBER ONE
TO THE
HARRIS CORPORATION RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2018 (the “Plan”);
WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation, Leopard Merger Sub Inc. and L3 Technologies, Inc. have
entered into that certain Agreement and Plan of Merger dated as of October 12,
2018 (the “L3 Merger Agreement”) pursuant to which L3 Technologies, Inc. shall
become a wholly-owned subsidiary of the Corporation and the Corporation shall be
renamed L3Harris Technologies, Inc.;
WHEREAS, the Corporation, Eagle Technology, LLC, Elbit Systems of America, LLC
and Elbit Systems Ltd. have entered into that certain Asset Purchase Agreement
dated as of April 4, 2019 pursuant to which the Corporation shall sell its Night
Vision business (the “Night Vision Sale Agreement”); and
WHEREAS, the Employee Benefits Committee desires to amend the Plan (i) to
reflect the transactions contemplated in the L3 Merger Agreement; (ii) to
reflect the transactions contemplated in the Night Vision Sale Agreement; (iii)
to change the date on which a new participant automatically is enrolled in the
Plan (absent an affirmative participant election otherwise); and (iv) to reflect
updates to the charters of the Corporation’s Employee Benefits Committee and
Investment Committee.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
the Closing Date (as defined in the L3 Merger Agreement), or as of such other
date set forth herein, as follows:
1.    The definition of “Company” set forth in Article 2, “Definitions” hereby
is amended to read as follows:


Company. L3Harris Technologies, Inc., a Delaware corporation, and any successor
thereto.


2.    The definitions of “Compensation Committee” and “Finance Committee” set
forth in Article 2, “Definitions” hereby are deleted.


3.    Each reference to “the Compensation Committee” set forth in (i) the
definition of “Employer” set forth in Article 2, “Definitions”, (ii) Section
14.1, “Adoption of Plan”, (iii) Section 14.2, “Withdrawal from Participation”,
(iv) Section 14.4, “Continuance by a Successor” or (v) Section 17.1,
“Amendment”, hereby is replaced with a reference to “the Administrative
Committee”.


4.    The definition of “Harris Stock” set forth in Article 2, “Definitions”
hereby is deleted, the following new definition of “L3Harris Stock” hereby is
added to Article 2 and any reference to “Harris Stock” within the Plan hereby is
replaced with a reference to “L3Harris Stock”:


L3Harris Stock. Common stock of the Company.


5.    The definition of “Harris Stock Fund” set forth in Article 2,
“Definitions” hereby is deleted, the following new definition of “L3Harris Stock
Fund” hereby is added to Article 2 and any reference to the “Harris Stock Fund”
within the Plan hereby is replaced with a reference to the “L3Harris Stock
Fund”:


L3Harris Stock Fund. An investment option, the assets of which consist primarily
of shares of L3Harris Stock.
6.    The definition of “Trustee” set forth in Article 2, “Definitions” hereby
is amended to replace the phrase “Finance Committee” set forth therein with the
phrase “Investment Committee”.


7.    Effective as of the date hereof, the penultimate sentence of Section
3.2(b) hereby is amended to replace the phrase “thirty (30) days” set forth
therein with the phrase “thirty-five (35) days”.


8.    Section 13.1(a) hereby is amended to replace the phrase “Compensation
Committee” each time it appears therein with the phrase “most senior human
resources officer of the Company”.
9.    The following sentence hereby shall be deleted from Section 13.2, “Named
Fiduciaries”:


Each of the Compensation Committee and the Finance Committee shall be a “named
fiduciary” of the Plan within the meaning of such term as used in ERISA solely
with respect to its power to appoint certain fiduciaries under the Plan.


10.    Each reference to “the Compensation Committee” or “the Finance Committee”
set forth in (i) Section 13.3, “Allocation and Delegation of Responsibilities”,
(ii) Section 13.4, “Professional and Other Services”, (iii) Section 14.3,
“Company, Administrative Committee, Compensation Committee, Finance Committee
and Investment Committee as Agents for Employers”, (iv) Section 15.1,
“Expenses”, (v) Section 15.9, “No Guarantee” or (vi) Section 15.11, “Legal
Fees”, hereby is deleted.


11.    Section 13.5, “Indemnification and Expense Reimbursement” hereby is
amended in its entirety to read as follows:


The Employers hereby jointly and severally indemnify the members of the
Administrative Committee and the members of the Investment Committee from the
effects and consequences of their acts, omissions and conduct in their official
capacity, except to the extent that such effects and consequences result from
their own willful or gross misconduct or criminal acts. The Employers shall
reimburse the members of each of the Administrative Committee and Investment
Committee for any necessary expenditures incurred in the discharge of their
duties hereunder.


12.    Effective as of the Closing Date (as defined in the Night Vision Sale
Agreement), Schedule B, “Special Rules Applying to Divestiture Accounts and
Divestiture Participants” hereby is amended to add thereto the following new
section 6:


6.    Divestiture of the Night Vision Business
(a) In General. The Company has entered into an Asset Purchase Agreement with
Elbit Systems Ltd. dated as of April 4, 2019 pursuant to which the Company will
sell to Elbit Systems Ltd. its Night Vision business (such agreement, as it may
be amended from time to time, the “Night Vision Sale Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the Night Vision Sale Agreement),
the “Transferred Employees” (as such term is defined in the Night Vision Sale
Agreement) shall be 100% vested in their Accounts under the Plan.
13.    Effective as of the Closing Date (as defined in the Night Vision Sale
Agreement), Appendix 4 (Night Vision Employees) hereby is amended to add the
following new sentence to the end of Article 3, “Participation”:


Notwithstanding the foregoing, no Employee shall newly participate in the Plan
pursuant to this Appendix 4 on or after the “Closing Date” (as such term is
defined in the Night Vision Sale Agreement).


14.    Effective as of the Closing Date (as defined in the Night Vision Sale
Agreement), Appendix 4 (Night Vision Employees) hereby is amended to add the
following new sentence to the end of Article 4, “Pre-Tax, Designed Roth,
Matching, Profit Sharing, Company Base and Fringe Contributions”:


Notwithstanding the foregoing, no matching or other contribution to the Plan
shall be made pursuant to this Appendix 4 with respect to service on or after
the “Closing Date” (as such term is defined in the Night Vision Sale Agreement).


FURTHER RESOLVED, that items 1 through 6 and items 8 through 11 of this
Amendment Number One hereby are contingent upon the occurrence of the Closing
(as defined in the L3 Merger Agreement), and shall be void and of no effect in
the event that such Closing does not occur; and
FURTHER RESOLVED, that items 12, 13 and 14 of this Amendment Number One hereby
are contingent upon the occurrence of the Closing (as defined in the Night
Vision Sale Agreement), and shall be void and of no effect in the event that
such Closing does not occur.
APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 20th day
of June, 2019.
/s/ James P. Girard        
James P. Girard, Chairperson









